Citation Nr: 0426750	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-16 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	McKinnon, Fowles, Fox and 
Taylor, Attorneys-at-Law


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
July 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In that 
determination, the RO denied the veteran's application to 
reopen her claim of entitlement to service connection for 
schizophrenia.  


FINDINGS OF FACT

1.  In December 1994, the Board denied the veteran's claim 
for service connection for a nervous disorder.  

2.  The evidence submitted since the December 1994 Board 
decision includes evidence which has previously been 
submitted which does not bear directly and substantially upon 
the specific matter of whether the veteran's schizophrenia, 
was incurred in service, which under consideration, was 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled was not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

1.  The Board decision of December 1994 denying the claim for 
a nervous disorder is final.  38 U.S.C.A. § 7104(b) (West 
2002).  

2.  New and material evidence has not been received since the 
Board's December 1994 decision, and the claim for service 
connection for a nervous disorder, including schizophrenia, 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Prior Board Decision

The veteran was granted service connection for schizophrenia, 
latent type, by rating action of August 1979.  As the basis 
of the award of service connection, the RO relied on the 
veteran's service medical records which showed that the 
veteran had been hospitalized in March 1979 with a diagnosis 
of schizophrenia, latent type, acute, severe, with acute 
psychotic exacerbation.  Marked impairment for further 
military duty had been demonstrated, with definite impairment 
of social and industrial adaptability.  The veteran was 
discharged on the Temporary Disability Retirement List (TDRL) 
and assigned a 30 percent evaluation pursuant to 38 C.F.R. 
§ 4.132, Diagnostic Code 9205.  

By rating action dated in April 1982, the veteran was 
notified of the RO's intent to reconsider the propriety of 
the award of service connection.  By rating action of July 
1982, the RO severed service connection for latent type 
schizophrenia.  It was determined that a December 1980 VA 
examination showed a diagnosis of paranoid personality, and 
that the examiner did not believe the veteran was psychotic.  
In January 1982, the veteran was found fit for duty, and was 
removed from the TDRL.  The report of March 1982 VA 
examination showed that there was insufficient evidence to 
support a psychotic diagnosis.  The examiner agreed with the 
prior examiner's finding of insufficient material to support 
a psychotic-type diagnosis.  The diagnoses were paranoid 
personality, schizophrenia, not found.  On the basis of these 
findings, the April 1982 rating action determined that the 
decision granting service connection was clearly and 
unmistakably erroneous, as latent type schizophrenia was not 
a disability under the law and an acquired psychotic type 
disorder was no shown on the last examination.  

In a rating action dated in July 1982, the RO severed service 
connection for latent type schizophrenia for the stated 
reasons.  The veteran did not file a notice of disagreement 
with that rating action, and the decision became final.  
Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).  

Subsequently, the veteran filed an application to reopen his 
claim for service connection for schizophrenic reaction.  In 
December 1994, the Board denied the veteran's application on 
the basis that new and material evidence had not been 
submitted.  

Evidence considered by the Board in December 1994 consisted 
of the veteran's service medical records, VA medical records 
dated from 1979 to 1991, and private medical records dated in 
1992.  The evidence considered by the Board in formulating 
its decision maybe briefly summarized.  

The veteran's service medical records reflect that veteran 
was hospitalized in February 1979 for abdominal pain and 
emotional stress that had been ongoing for several months.  
The diagnosis was adjustment reaction of adult life; 
moderate, acute; manifested by anxiety, emotional liability 
and possibly by somatic manifestations; precipitating stress, 
moderate, of family and work turmoil; predisposition, mild, 
of mixed personality disorder.  As discussed above, the 
veteran was treated and separated from service for paranoid 
schizophrenia.  
 
The VA medical records reflect that the veteran was 
hospitalized from May to June 1979 for therapy.  The 
veteran's inservice diagnosis of schizophrenia, latent type, 
with acute psychotic suspicions was noted.  After an 
evaluation, the veteran was discharged with a diagnosis of 
paranoid personality by history.  As noted, reports of the 
December 1980 and March 1982 examinations showed findings 
consistent with paranoid personality.  A May 1988 mental 
status examination revealed no evidence of psychosis, and an 
impression of possible borderline disorder was made.  The 
veteran was hospitalized and treated through 1991 for 
psychological problems and suicide attempts with diagnoses 
consisting of borderline disorder with acute depression and 
histrionic personality, severe major depression with 
psychotic features and severe borderline personality, 
transient psychotic disorder with suicidal attempt and 
histrionic personality, organic brain damage secondary to 
suicide attempt, dementia, schizophrenia (by history), mixed 
personality disorder.  

The report of a private evaluation dated in February 1992 
showed that the veteran underwent a battery of psychological 
testing, and the examiner found the veteran's clinical 
representations to be consistent with schizophrenia, but 
stated that the finding in and of itself did not support the 
conclusion that schizophrenia was the only possible etiology.  
Tests results and behavioral observations evidenced 
significant psychopathology.  No diagnosis was offered.  

At the time of the December 1994, the veteran asserted that 
service connection for schizophrenia was improperly severed 
and that she did not know her rights in light of her 
disabling condition.  However, the Board found that the 
veteran was afforded due notice of the proposed severance and 
was provided 60 days to submit medical evidence to support 
her claim.  See 38 C.F.R. § 3.105(d).  In addition, the Board 
determined that the veteran was mentally sound.  

The only issue for consideration was the new and material 
matter.  As the basis of its denial of the veteran's 
application to reopen her claim, the Board determined that no 
evidence of a psychosis was documented until after the 
veteran had attempted to commit suicide by overdosing on 
prescription medication in October 1989 and that subsequent 
neuropsychiatric testing performed during a year-long period 
of treatment revealed the presence of organic brain damage 
secondary to overdose.  The Board also pointed out that a VA 
examiner in May 1991 documented that the veteran's psychotic 
symptomatology had first manifested after her overdose, which 
resulted in a comatose state.  The Board found that 
schizophrenia, the only specific psychosis mentioned in 
medical records, when reported in the veteran's medical 
records was by history, and there was no current diagnosis of 
schizophrenia, although the private examination records dated 
in February 1992 documented a clinical presentation 
consistent with schizophrenia, but findings were insufficient 
to support a diagnosis of schizophrenia.  


B.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002).  Certain diseases, including 
schizophrenia (a psychosis), may be presumed incurred in 
service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's claim may be reopened and reconsidered only if 
new and material evidence has been submitted. See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a); 20.1105.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

For purposes of determining whether new and material evidence 
has been presented to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  In June 1999, a statement 
in support of claim was received from the veteran to reopen 
his claim for service connection for schizophrenia.  
Therefore, the claim is governed by the previous version of 
38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For purposes of determining whether new and material evidence 
has been presented to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).

The evidence submitted subsequent to the December 1994 Board 
decision consists of a Social Security Administration (SSA) 
disability decision which awarded the veteran disability 
benefits for paranoid schizophrenia and organic brain 
disorder which became effective in 1984, a statement of the 
veteran's sister dated in February 2001 (addressed to the 
president of the United States) regarding the veteran's 
disability, private medical records dated from 1992 to 1994, 
and VA medical records dated from 2000 to 2003.  

The SSA decision is new in that it was not before the Board 
in December 1994; however, it is not material.  The decision 
is based on VA medical evidence that was previously 
considered by the Board.  The veteran maintains that the 
evidence is sufficient to reopen her claim because the 
disability award is based on a diagnosis of paranoid 
schizophrenia.  However, SSA based the diagnosis of paranoid 
schizophrenia on VA hospitalization records dated from May 
27, 1990, to May 30, 1990, which showed a diagnosis of 
history of paranoid schizophrenia.  However, the Board 
rejected those records in December 1994 as evidence of a 
diagnosis schizophrenia.  

In her February 2001 statement, the veteran's sister attested 
to the problems that the veteran had during service and the 
change in her demeanor after she returned from service.  This 
evidence is new in that it was not before the Board in 
December 1994; it is not material.  However, it is not 
material to the issue of whether the veteran's psychiatric 
disorder was caused or aggravated by service or whether the 
veteran developed a psychosis within a year after separation 
from service.  This requires a medical opinion.  The 
witnesses did not purport to be a medical expert.  Laypersons 
are not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The private medical records are cumulative and include a 
document dated in February 1992 which is duplicative of that 
previously considered by the Board.  These records that are 
cumulative essentially show that the veteran was seen and 
treated for psychological problems, as did the evidence 
considered by the Board in 1994.  In November 1992, the 
veteran was admitted to a mental health clinic wherein it was 
noted that the veteran had a questionable diagnosis of 
schizophrenia; however, she was ultimately diagnosed as 
having bipolar disorder.  In November 1994, she was diagnosed 
as having a psychosis, depression, and personality disorder.  

The VA medical records are also cumulative of the medical 
evidence previously considered by the Board.  As the VA 
medical records considered by Board in the prior decision, 
these records do not reflect a clear diagnosis of 
schizophrenia.  These records reflect that the veteran 
received treatment and care for organic bran syndrome, 
anxiety, depression, and bipolar disorder.  In fact, an entry 
dated in March 2000 shows that the veteran did not appear to 
be psychotic.  

Having reviewed the record, the Board finds that new and 
material evidence has not been submitted since the December 
1994 Board decision.  As discussed, this evidence either 
cumulative of evidence previously considered by the Board or 
it is not material to the question of whether the veteran 
nervous disorder, including schizophrenia was incurred in or 
aggravated by service, and it does not show that the veteran 
developed a psychosis within one year after separation from 
service.  

Accordingly, the preponderance of the evidence is against 
finding new and material evidence to reopen the claim.  In 
the lack of such, the claim must be denied.  



C.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  In a letter dated in May 2003, VA 
informed the veteran of the requirements of the VCAA.  The 
Board finds that the information provided to the appellant 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that she was clearly notified of the evidence 
necessary to substantiate her claim and the responsibilities 
of VA and the appellant in obtaining evidence.  The May 2003 
letter stated that (1) the evidence needed to substantiate 
the appellant's application to reopen her claim for service 
connection for schizophrenia, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the appellant.  The letter informed the veteran 
that she was responsible for supplying VA with sufficient 
information to obtain relevant records on her behalf and was 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  

The Board notes that although the Court in Pelegrini I and 
again in Pelegrini II indicated that there was a fourth 
element of notification, VA General Counsel rendered a 
Precedential Opinion in February 2004, finding that 38 U.S.C. 
Section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).  In any event, the RO's letter of May 2003 asked the 
veteran to provide any medical evidence substantiating her 
claim.  She was informed that VA wanted to give her a chance 
to tell VA about any additional evidence she knew about that 
would help her claim.  She was also asked to send VA the 
evidence it needed.  In addition, a supplemental statement of 
the case dated in June 2004 reiterated the requirements of 
the VCAA and provided the implementing regulations.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to a 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the appellant sufficient, but any 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

As to the other elements of development and due process 
required by the VCAA, the VCAA prescribed that the amendments 
to 38 U.S.C. § 5107 are effective retroactively to claims 
filed and pending before the date of enactment.  See 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002).  The United States Court of Appeals for the 
Federal Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of the 
regulations, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Whereas VA regulations are binding on the 
Board, 38 C.F.R. § 20.101(a) (2002), the Board in this 
decision will apply the regulations implementing the VCAA as 
they pertain to the claim at issue.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West  2002); 38 C.F.R. § 3.159(c)(1-3)).  All VA and 
other Federal agency department medical records pertinent to 
the matter at issue are of record.  Thus, VA has discharged 
its duty to obtain evidence on the veteran's behalf.

The duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's 
application to reopen a claim of entitlement to service 
connection for schizophrenia was received in June 1999, and 
the veteran has submitted evidence to substantiate her claim.  
Under prior law, VA had no duty to assist the veteran to 
develop evidence in support of his claim until the previously 
disallowed claim was reopened.  See Elkins v. West, 12 Vet. 
App. 209, 218 (1999).  The requirement to notify the veteran 
of VA failure to obtain evidence is moot.  See 38 C.F.R. 
§ 3.159(e) (2002).


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for schizophrenia, the appeal 
as to that issue is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



